Title: Provincial Commissioners: Orders for Payment, [4 October 1756–5 November 1756]
From: Provincial Commissioners
To: 


The last orders for payments under the £60,000 act of Nov. 27, 1755, were signed by the provincial commissioners July 22, before Franklin’s return from New York. They were unable to issue any more orders until early October, when funds provided by the £30,000 act of September 21 became available. The thirty-eight orders signed between October 4 and November 5, when a majority of the commissioners prepared to accompany Governor Denny to the Easton conference with the Indians, are listed below in the same form as those signed earlier (see above, VI, 392–5). The first order, dated at Lancaster, in Franklin’s hand and signed also by Governor Denny, and the second order, were both drawn during Franklin’s western journey with the governor (see below, p. 9 n). The orders which Franklin did not sign are indicated by an asterisk (*).

  
  
  
  
  
  

Date
Payee
Purpose
Amount


October


£
s.
d.


4 
Capt. Hugh Mercer
Pay for himself, July 1 to Oct. 1
46
0
0


  12 
James Young
To pay troops; delivered to Thomas Apty
5000
0
0


16*
Benjamin Franklin
Advances; expenses in Cumberland Co.
801
3
5


16*
Conrad Weiser
Victualling Capt. Busse’s co., June 17 to Oct. 6
233
4
0


16*
Conrad Weiser
Indian expenses
36
8
3


  22 
Thomas Apty
Riding expresses for the government
26
1
5


  22 
James Ennis
Riding several expresses
60
9
0


  22 
Joseph Fox
To discharge sundry accounts
100
0
0


  22 
John Hughes
Rum and paper sent to frontiers; advances to Edw. Croston
114
15
6



  22 
Capt. Samuel Mifflin
Bounties for 31 seamen sent to join Commodore Spry, and their maintenance and passage to Halifax
242
15
6


  22 
Capt. John Welsh
Pay drawn by James Young, Oct. 17
60
0
0


  23 
Barnabas Hughes
Accounts settled by Commrs. of Provisions
259
8
2


  25 
William Buchanan
Furnishing garrisons west of Susquehanna, incl. £156 for Wm. West and £200 for John Smith
428
6
6¾


  25 
Dr. Thomas Graeme
Medicines for Indians, Mar. 3 to July 15
37
13
6


  25 
William Griffitts
Duffels, shoes and stockings for troops
411
4
3


  25 
Adam Hoops
Provisions, and payment to Saml. Neave
1152
0
7½


  25 
Andrew Meacomson
Maintenance of French Neutrals on Province Island
14
7
0


  25 
Wharton & Story
Sundries
53
8
5


  26 
Joseph Fox
To be paid for public service
100
0
0


  27 
Lt. Col. John Armstrong
Pay
40
0
0


  27 
Capt. Joseph Inslee
Account settled as of Sept. 11
189
6
2


  27 
Samuel Neave
Goods furnished for July treaty at Easton
63
7
0


  27 
Conrad Weiser
Maintaining his co. at Reading; expresses
153
1
6


  29 
Lt. Col. John Armstrong
Horse-hire and loss, pilots in Kittanning expedition
349
13
0


  29 
Peter Bard or his wife
Salary as commissary general of stores and provisions
46
10
0


  29 
Adam Deshler
Provisions furnished forces in Northampton Co.
259
18
7


  29 
James Young
To pay provincial forces [only received £1900]
6000
0
0


  30 
Lt. Col. John Armstrong
Scalps and prisoners from Kittanning
271
17
6


  30 
Allen & Turner
408 muskets, etc. and 15 months’ interest
1074
12
0



November


  1 
Richard Peters
Expresses and Indian expense
238
9
7


  1 
Jonas Seely
Victualling Capt. Morgan’s co., paid to Daniel Harvey
378
19
0


  4 
Sebastian Levan
Per Jacob Levan’s provisioning Capt. Andrew Engel’s co.
227
14
0


  4 
John Moore’s widow
Service of husband as wagoner
19
0
0


  4 
Isaac Norris
Expenses of gov.’s trip to Easton; presents to Indians; signed over to Joseph Fox
500
0
0


  4 
Capt. John Van Etten
Account, Sept. 16, for service of his co.
477
4
0


  4 
Capt. John Van Etten
Balance for co. to Nov. 1
83
9
2


  5 
Capt. Edward Croston
Provisions for provincial forces
1500
0
0


  5 
David Edwards
Attendance on commissioners
10
0
0


